Name: 2011/259/EU: Commission Decision of 27Ã April 2011 on the recognition of Tunisia as regards education, training and certification of seafarers for the recognition of certificates of competency (notified under document C(2011) 2754) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  labour market;  education;  employment;  maritime and inland waterway transport;  organisation of transport
 Date Published: 2011-04-29

 29.4.2011 EN Official Journal of the European Union L 110/34 COMMISSION DECISION of 27 April 2011 on the recognition of Tunisia as regards education, training and certification of seafarers for the recognition of certificates of competency (notified under document C(2011) 2754) (Text with EEA relevance) (2011/259/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular Article 19(3) thereof, Having regard to the letter of 9 March 2006 from the French Authorities, requesting the recognition of Tunisia in order to recognise certificates of competency issued by that country, Whereas: (1) Member States may decide to endorse seafarers certificates of competency issued by third countries, provided that the relevant third country is recognised by the Commission as ensuring that this country complies with the requirements of the international Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978, as amended (STCW Convention) (2). (2) Following the request of the French Authorities, the Commission assessed the maritime education, training and certification systems in Tunisia in order to verify whether this country complies with the requirements of the STCW Convention and whether appropriate measures have been taken to prevent fraud involving certificates. This assessment was based on the results of a fact-finding inspection performed by experts of the European Maritime Safety Agency in April 2007. (3) The Commission provided the Member States with a report on the results of the assessment of compliance. (4) Subsequently, the Commission requested the Tunisian Authorities, by letter of 28 January 2009 to provide evidence demonstrating whether the deficiencies detected during the assessment were adequately addressed. (5) The Tunisian Authorities provided, by letter of 25 November 2009, the requested information and evidence concerning the implementation of appropriate and sufficient corrective action to address all of the deficiencies identified during the assessment of compliance. (6) The outcome of the assessment of compliance and the evaluation of the information provided by the Tunisian Authorities demonstrate that Tunisia complies with the relevant requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates and should thus be recognised by the Union. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 Tunisia is recognised as regards education, training and certification of seafarers, for the purpose of recognition of certificates of competency issued by that country. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 April 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.